Title: From Benjamin Franklin to John Ross, 15 July 1780
From: Franklin, Benjamin
To: Ross, John


Dear Sir
Passy July 15. 1780
I have received your favour of the 9. July. I should be very glad to have it in my Power to satisfy every body, and send all the Supplies immediately to America, which the late Disturbance on board the Alliance has in a great measure prevented. I understand that the Alliance would carry a considerable Part of the Stores, and the Ariel the Remainder, but this first Ship is gone with little or nothing, and I now hear that the other is too small to take what is left.
The Court of France who have assisted us with the Ariel, will certainly expect her to be employed to carry out the Supplies they have also assisted us with, in Preference to any other Goods; The most essential of these Supplies are the Arms and Powder, and M. Moylan informs me these are as much as the Ariel will carry, there will therefore remain no Question whether to prefer your Goods or the Cloathing made in this kingdom, tho’ if their should be any Room left, I confess it appears to me that the latter should be shipped first.— Methinks you may be able to persuade the Customs-House Officers to permit you to land the Goods under an obligation to reship them as soon as you can find occasion, and when I can get the other Supplies away, I will endeavour to make Room for yours; at present the Ariel must be dispatched with what She can carry, and I can only recommend to you to deposit the Goods till a Ship is procured on freight, unless you can find some Vessel at L’Orient which can take them in, and go under the Ariels Convoy.
M. John Ross.
